Case 2:20-cv-00039-BMM Document 1-4 Filed 08/13/20 Page 1 of 9

/
NEAUS

SURGICAL NNOVATIONS

CONFIDENTIAL INFORMATION, INVENTIONS,
NONSOLICITATION AND NONCOMPETITION AGREEMENT

In consideration of my employment as an employee with neXus Surgical innovations., a Washington
Corporation ("neXus Surgical"), the compensation paid to me by neXus Surgical and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, I agree as follows:

Section 1. Definitions
Whenever used in this Agreement, the following terms will have the following specified meanings:

1.1 Confidential Information. As used in this Agreement, "Confidential Information" includes
all information that is not generally known that is disclosed by neXus Surgical or NuVasive or
learned by employee relating to neXus Surgical or NuVasive or any existing or proposed
products (including NuVasive Products), services, or business of neXus Surgical.

Confidential Information includes, without limitation, trade secrets, know-how, concepts,
ideas, and information pertaining to any research, technology, products, services, future
products or services, methods, processes, designs, markets, customer identity and contact
information, customer preferences, pricing, suppliers, personnel, business plans, marketing
plans, and financial affairs of neXus Surgical, NuVasive and other third parties with whom
neXus Surgical does business. Confidential Information may be contained or disclosed in any
form or on any media, tangible or intangible. Confidential Information includes, without
limitation, (a) information disclosed in documents, graphs, charts, models or other tangible
media; (b) information disclosed orally; (c) information that employee observes during visits to
neXus Surgical or NuVasive facilities; (d) information that Contractor learns from attending,
viewing, hearing or otherwise experiencing a presentation by neXus Surgical, NuVasive or
other third parties with whom neXus Surgical does business; (e) information that employee
may derive from Confidential Information disclosed to employee; (f) analyses, compilations,
studies or other information or documents created by employee that contain or reflect or are
generated from information disclosed by neXus Surgical, NuVasive or third

parties with whom neXus Surgical does business; (g) information pertaining to any supplier or
customer of neXus Surgical or NuVasive; and (h) all information designated by neXus
Surgical or NuVasive as confidential or proprietary.

1.2 Confidential Materials. As used in this Agreement, "Confidential Materials" means any and
all tangible media or materials that contain or disclose Confidential Information of neXus
Surgical, NuVasive, or other third parties with whom neXus Surgical does business,
including, without limitation, paper documents, computer drives, computer tapes, and other
computer memory and storage devices, in human readable and machine readable forms.

1.3 “Invention” means any product, device, technique, know-how, computer program, algorithm,
method, process, procedure, improvement, discovery or invention, whether or not patentable
or copyrightable and whether or not reduced to practice, that (a) is within the scope of neXus
Surgical’s business, research or investigations or results from or is suggested by any work
performed by me for neXus Surgical and (b) is created, conceived, reduced to practice,
developed, discovered, invented or made by me during the Term, whether solely or jointly
with others, and whether or not while engaged in performing work for neXus Surgical.

4

Doc ID: 3a92cfeb990de5340733efaeOd0f1 b318ic46611
Case 2:20-cv-00039-BMM Document 1-4 Filed 08/13/20 Page 2 of 9

1.4 “Material” means any product, prototype, model, document, diskette, tape, picture, design,
recording, writing or other tangible item which contains or manifests, whether in printed,
handwritten, coded, magnetic or other form, any Confidential Information, Invention or
Proprietary Right.

1.5 “Person” means any corporation, partnership, trust, association, governmental authority,
educational institution, individual or other entity.

1.6 “Proprietary Right” means any patent, copyright, trade secret, trademark, trade name,
service mark, maskwork or other protected intellectual property right in any Confidential
Information, Invention or Material.

1.7 “Term” means the term of my employment with neXus Surgical, whether on a full-time,
part-time or consulting basis.

Section 2. Ownership and Use

2.1 neXus Surgical will be the exclusive owner of all Confidential Information, Inventions,
Materials and Proprietary Rights. To the extent applicable, all Materials will constitute
“works for hire” under applicable copyright laws.

2.2 I assign and transfer, and agree to assign and transfer, to neXus Surgical all rights and
ownership that I have or will have in Confidential Information, Inventions, Materials and
Proprietary Rights, subject to the limitations set forth in Section 2.5 and in the notice below.
Further, 1 waive any moral rights that I may have in any Confidential Information, Inventions,
Materials and Proprietary Rights. I will take such action (including signature and assistance
in preparation of documents or the giving of testimony) as may be requested by neXus
Surgical to evidence, transfer, vest or confirm neXus Surgical’s rights and ownership in
Confidential Information, Inventions, Materials and Proprietary Rights. I agree to keep and
maintain adequate and current written records of all Inventions and Proprietary Rights during
the Term. The records will be in the form of notes, sketches, drawings, and any other format
that may be specified by neXus Surgical. The records will be available to and remain the sole
property of neXus Surgical at all times. I will not contest the validity of any Proprietary Right,
or aid or encourage any third party to contest the validity of any Proprietary Right of neXus
Surgical. To the extent that neXus Surgical seeks patent protection on any Invention, I fully
cooperate, and disclose any prior art that I know to be material or relevant.

IfneXus Surgical is unable for any reason to secure my signature to fulfill the intent of the
foregoing paragraph or to apply for or to pursue any application for any United States or
foreign patents or copyright registrations covering Inventions assigned to neXus Surgical
above, then I irrevocably appoint neXus Surgical and its authorized agents as my agent and
attorney in fact, to transfer, vest or confirm neXus Surgical’s rights and to execute and file
any such applications and to do all other lawful acts to further the prosecution and issuance of
letters patent or copyright registrations with the same legal force as if done by me.

2.3 Except as required for performance of my work for neXus Surgical or as authorized in writing
by neXus Surgical, I will not (a) use, disclose, publish or distribute any Confidential

Information, Inventions, Materials or Proprietary Rights or (b) remove any Materials from
neXus Surgical’s premises.

48d

Doc ID: 3a92cfeb990de5340733efae0d0f1 b31 8fc4661 1
Case 2:20-cv-00039-BMM Document 1-4 Filed 08/13/20 Page 3 of 9

sorcicas flamovmion,

2.4 I will promptly disclose to neXus Surgical all Confidential Information, Inventions, Materials
or Proprietary Rights, as well as any business opportunity which comes to my attention during
the Term and which relates to the business of neXus Surgical or which arises as a result of my
employment with neXus Surgical. I will not take advantage of or divert any such opportunity
for the benefit of myself or anyone else either during or after the Term without the prior
written consent of neXus Surgical.

2.5 Exhibit A is a list describing all inventions, original works of authorship, developments,
improvements, and trade secrets which were made by me prior to the Term (collectively
referred to as “Prior Inventions”), which belong to me, which relate to neXus Surgical’s
current or proposed business, products or research and development, and which are not
assigned to neXus Surgical; or, if no such list is attached, I represent that there are no such
Prior Inventions. If, during the Term, I incorporate into a Company product, process or
machine a Prior Invention owned by me or in which I have an interest, neXus Surgical is
granted and shall have a nonexclusive, royalty-free, irrevocable, perpetual, worldwide license
to make, have made, modify, use and sell such Prior Invention as part of or in connection with
such product, process or machine.

NOTICE: Notwithstanding any other provision of this Agreement to the contrary, this Agreement
does not obligate me to assign or offer to assign to neXus Surgical any of my rights in an invention for
which no equipment, supplies, facilities or trade secret information of neXus Surgical was used and
which was developed entirely on my own time, unless (a) the invention relates (i) directly to the
business of neXus Surgical or (ii) to neXus Surgical’s actual or demonstrably anticipated research or
development, or (b) the invention results from any work performed by me for neXus Surgical.

Section 3. Further Obligations

3.1 During the Term, I will not, directly or indirectly, engage in, be employed by, perform
services for or otherwise participate in any business that competes with neXus Surgical or
NuVasive, Inc. ("NuVasive").

3.2 My execution, delivery and performance of this Agreement and the performance of my other
obligations and duties to neXus Surgical will not cause any breach, default or violation of any
other employment, nondisclosure, confidentiality, consulting or other agreement to which I
am a party or by which I may be bound. Attached as Exhibit B is a list of all prior agreements
now in effect under which I have agreed to keep information confidential or not to compete or
solicit employees of any Person.

3.3 I will not use in performance of my work for neXus Surgical or disclose to neXus Surgical
any trade secret, confidential or proprietary information of any prior employer or other Person
if and to the extent that such use or disclosure may cause a breach, default or violation of any
obligation or duty that I owe to such other Person (e.g., under any agreement or applicable
law). My compliance with this paragraph will not prohibit, restrict or impair the performance
of my work, obligations and duties to neXus Surgical.

3.4 I will not (a) make any false, misleading or disparaging representations or statements with
regard to neXus Surgical or NuVasive or the products or services represented by neXus

Surgical or (b) make any statement that may impair or otherwise adversely affect the goodwill
or reputation of neXus Surgical or NuVasive.

Doc ID: 3a92cfeb990de5340733efae0d0f1 b31 8fc4661 1
Case 2:20-cv-00039-BMM Document 1-4 Filed 08/13/20 Page 4 of 9

3.5 T understand that neXus Surgical has received and will in the future receive from third parties
confidential or proprietary information ("Third-Party Information") subject to a duty on
neXus Surgical's part to maintain the confidentiality of such information and use it only for
certain limited purposes. I will (a) hold Third-Party Information in confidence, (b) not
disclose Third-Party Information to anyone, and (c) not use Third-Party Information for any
purpose except in performing services for neXus Surgical pursuant to this Agreement. I shall
treat all Third-Party Information as Confidential Information. All of my obligations under this
Agreement with respect to Confidential Information shall also apply to all Third-Party
Information.

3.6 I will not make any false or misleading representations to customers or others regarding neXus
Surgical or the products we represent. I will not make any representations, warranties or
guarantees with respect to the specifications, features or capabilities of any neXus Surgical-
represented products that are not consistent with, or otherwise expand upon, the claims in any
promotional materials provided to me by neXus Surgical or NuVasive. In no event, shall I
make any guarantee or warranty concerning neXus Surgical-represented products that is
inconsistent with, or otherwise expands upon, any standard limited warranty associated with
any such product.

3.7 I will comply with all applicable federal, state and local laws, regulations and ordinances,
including, without limitation, (a) HIPAA, (b) all federal and state health care anti-fraud, anti-
kickback and abuse laws; and (c) all rules and regulations of the FDA and the Center for
Medicare and Medicaid Services (CMS). Without limiting the generality of the foregoing,
except to the extent allowed by applicable law, I will make no offer, payment or other
inducement, whether directly or indirectly, to induce the referral of business, the purchase,
lease or order of any item or service, or the recommending of the purchase, lease or order of
any item or service. I will comply with all operating and compliance policies of neXus
Surgical and NuVasive, including (without limitation) NuVasive's Code of Conduct and
NuVasive's Code of Ethics, and Insider Trading Policy, as such policies may be updated from
time to time.

3.8 T will not alter or modify neXus Surgical-represented products in any way prior to delivery to
customers, I will at all times conduct my activities on behalf of neXus Surgical in accordance
with the labeling limitations on neXus Surgical-represented products, the terms of this
Agreement, neXus Surgical and NuVasive's written policies and procedures, and in
compliance with applicable state and federal laws in effect from time to time, including the
FDA's quality system regulations (QSR) and/or-good manufacturing practice (GMP).

Section 4. Noncompetition and Nonsolicitation

4.1 During the Term and for one year after the end of the Term, [ will not induce, or attempt to
induce, any employee or independent contractor of neXus Surgical to cease such employment
or relationship to engage in, be employed by, perform services for, participate in the
ownership, management, control or operation of, or otherwise be connected with, either
directly or indirectly, any business that competes with neXus Surgical or NuVasive
("Competing Business").

4.2 During the Term and for one year after the end of the Term, | will not represent, promote or
otherwise try to sell within any territory I served for neXus Surgical any lines or products that,

in neXus Surgical's reasonable judgment, compete with NuVasive Products or other products
represented by neXus Surgical within that territory and I will not solicit (directly or indirectly)

. be

Doc ID: 3a92cfeb990de5340733efae0d0f1b31 8fc4661 4
Case 2:20-cv-00039-BMM Document 1-4 Filed 08/13/20 Page 5 of 9

NEXUS

SURGICAL INNOVATIONS

any current or former customers of neXus Surgical or NuVasive to purchase any products or
lines that, in neXus Surgical's reasonable judgment, compete with NuVasive Products or other
products represented by neXus Surgical within that territory. The one (1) year, post
employment period during which the restrictions of this Section are applicable shall toll for
any period of time in which I am not in compliance with my obligations.

4.3 During the Term and for one year after the end of the Term, I will not engage in, be employed
by, perform services for, participate in the ownership, management, control or operation of, or
otherwise be connected with, either directly or indirectly, any Competing Business. For
purposes of this paragraph, I will not be considered to be connected with any Competing
Business solely on account of: my ownership of less than five percent of the outstanding
capital stock or other equity interests in any Person carrying on the Competing Business. |
agree that this restriction is reasonable, but further agree that should a court exercising
jurisdiction with respect to this Agreement find any such restriction invalid or unenforceable
due to unreasonableness, either in period of time, geographical area, or otherwise, then in that
event, such restriction is to be interpreted and enforced to the maximum extent which such
court deems reasonable.

4.4 For one year after the end of the Term, I will not engage in, be employed by, perform services
for, participate in the ownership, management, control or operation of, or otherwise be
connected with, either directly or indirectly, NuVasive or any other manufacturer or supplier
which products or services I represented while at neXus Surgical ("Restricted Manufacturer").
For purposes of this paragraph, I will not be considered to be connected with any Restricted
Manfacturer solely on account of: my ownership of less than five percent of the outstanding
capital stock or other equity interests in any Restricted Manufacturer. I agree that this
restriction is reasonable, but further agree that should a court exercising jurisdiction with
respect to this Agreement find any such restriction invalid or unenforceable due to
unreasonableness, either in period of time, geographical area, or otherwise, then in that event,
such restriction is to be interpreted and enforced to the maximum extent which such court
deems reasonable.

Section 5. Termination of Relationship

5.1 Thereby authorize and specifically agree to allow neXus Surgical to deduct from my wages
the value of any property (including equipment, goods, or other items provided to me by
neXus Surgical during my employment) which I fail to return when requested to do so by
neXus Surgical, provided that such deduction (a) does not exceed the cost of the item, (b)
does not reduce my wages below minimum wage or overtime compensation below time and a
half, (c) is not made for normal wear and tear on or nonwillful loss or breakage of the
provided item(s), and (d) is accompanied with a list of all items for which deductions are
being made.

5.2 I agree that at the end of the Term I will deliver to neXus Surgical (and will not keep in my
possession, re-create or deliver to anyone else) any and all Materials and other property
belonging to neXus Surgical, its successors or assigns. I agree to sign and deliver the
“Termination Certification” attached as Exhibit C.

5.3 At the end of the Term, I agree to provide the name of my new employer, if any, and consent
to notification by neXus Surgical to my new employer about my rights and obligations under
this Agreement in the form of Exhibit D.

Doc ID: 3a92cfeb990de5340733efae0dOfl b31 8fc46611
Case 2:20-cv-00039-BMM Document 1-4 Filed 08/13/20 Page 6 of 9

Section 6. Employment At Will

T agree that my employment is “at will” which means that it can be terminated at any time by neXus
Surgical, with or without cause and with or without notice. I agree that any promise or obligation that
my employment be on any other basis than “at will” is invalid unless in writing signed by the
President of neXus Surgical. | agree to abide by neXus Surgical’s rules, regulations, policies and
practices as revised from time to time.

Section 7. Miscellaneous
71 Survival. This Agreement will survive the end of the Term.
7.2 Injunctive Relief; Costs. [ acknowledge that my obligations under this Agreement are

important to neXus Surgical, and that neXus Surgical would not employ or continue to employ
me without my agreement to such obligations. [ also acknowledge that if I do not abide by
my obligations in this Agreement, neXus Surgical will suffer immediate and irreparable harm,
and that the damage to neXus Surgical will be difficult to measure and financial relief will be
incomplete. Accordingly, neXus Surgical will be entitled to injunctive relief and other
equitable remedies in the event of a material breach by me of any obligation under this
Agreement. The rights and remedies of neXus Surgical under this section are in addition to
all other remedies. Further, in any legal action or other proceeding in connection with this
Agreement (¢.g., to recover damages or other relief), the prevailing party will be entitled to
recover its reasonable attorneys’ fees and other costs incurred.

73 Severability. This Agreement will be enforced to the fullest extent permitted by applicable
law. If for any reason any provision of this Agreement is held to be invalid or unenforceable to
any extent, then (a) such provision will be interpreted, construed or reformed to the extent
reasonably required to render the same valid, enforceable and consistent with the original
intent underlying such provision and (b) such invalidity or unenforceability will not affect any
other provision of this Agreement or any other agreement between neXus Surgical and me.

Fe) Governing Law; Jurisdiction; Venue. This Agreement will be governed by the laws of the
state of Washington without regard to principles of conflicts of law. I irrevocably consent to
the jurisdiction and venue of the state and federal courts located in Spokane County,
Washington in connection with any action relating to this Agreement. I will not bring any
action relating to this Agreement in any other court.

75 Amendments. Neither this Agreement nor any provision may be amended except by written
agreement signed by the parties.

7.6 Waivers. No waiver of any breach shall be considered valid unless in writing, and no waiver
shall be a waiver of any subsequent breach.

77 Acknowledgment. | have carefully read all of the provisions of this Agreement and agree
that (a) the same are necessary for the reasonable and proper protection of neXus Surgical’s
business, (b) neXus Surgical has been induced to enter into and/or continue its relationship
with me in reliance upon my compliance with the provisions of this Agreement, (c) every
provision of this Agreement is reasonable with respect to its scope and duration, (d) I have
executed this Agreement without duress or coercion ftom any source, and (e) I have received
a copy of this Agreement.

Doc ID: 3a92cfeb990de5340733efae0d0f1b31 8fc4661 1
Case 2:20-cv-00039-BMM Document 1-4 Filed 08/13/20 Page 7 of 9

sorciem Jamovmon.
7.8 Third-Party Beneficiary. | acknowledge that the provisions of Sections 1-4 of this
Agreement are for the benefit of neXus Surgical and NuVasive and that, in addition to neXus

Surgical, NuVasive shall have the right, power and authority to enforce such provisions as

though it were a party to this Agreement. As such, NuVasive is an express third party
beneficiary to this Agreement.

This Agreement shall be effective as of April 2nd, 2018.

{VON

Signature

 

Ronald Victor Arthun

 

FULL NAME (print or type)

 

ACCEPTED:
neXus surgical GLE. s ~
By
President
Its

 

Doc ID: 3a92cfeb990de5340733efae0d0f1 b31 8fc46611
Case 2:20-cv-00039-BMM Document 1-4 Filed 08/13/20 Page 8 of 9

NEXUS

SURGICAL NNOVATIONS

EXHIBIT A

LIST OF PRIOR INVENTIONS AND
ORIGINAL WORKS OF AUTHORSHIP

Identifying Number
Title Date or Brief Description

No inventions or improvements

Additional Sheets Attached

4\ ON.

Ronald Victor Arthun

Signature of Employee:

 

Print Name of Employee:
04/27/2018

 

Date:

 

Doc ID: 3a92cfeb990de5340733efae0d0f1 b31 8fc4661 1
Case 2:20-cv-00039-BMM Document 1-4 Filed 08/13/20 Page 9 of 9

/
NEAUS

SURGICAL NNOVATIONS

EXHIBIT B

The following is a list of all prior agreements with former employers or others to which I am a
party in which I agreed to maintain the confidentiality of the information of, or not to compete with or
solicit the employees or customers of a third party.

J

No Agreements
See below

Additional sheets attached

Signature of Employee: { V ON

. Ronald Victor Arthun
Print Name of Employee:

04/27/2018

 

Date:

 

Doc ID: 3a92cfeb990de5340733efae0d0fl b31 8fc4661 1
